Citation Nr: 0208579	
Decision Date: 07/29/02    Archive Date: 08/02/02

DOCKET NO.  97-23 420A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
status post left cataract extraction with lens implant and 
conversion disorder.  


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel

INTRODUCTION

The veteran had active naval service from December 1951 to 
May 1961.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a August 1996 rating decision of the Department of 
Veterans Affairs (VA) San Diego Regional Office (RO), which 
awarded compensation for status post left cataract extraction 
with lens implant under 38 U.S.C.A. § 1151, and assigned it 
an initial 20 percent rating, effective January 9, 1995, the 
date of receipt of claim.  

The veteran appealed the RO decision, seeking a higher 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Then, in May 1997, the RO increased the initial rating for 
the veteran's left eye disability to 30 percent under Code 
6029.  See AB v. Brown, 6 Vet. App. 35 (1993).  In September 
1998, the veteran testified at a Board hearing in Washington, 
D.C.  In December 1998, the Board remanded the matter for 
additional development of the evidence and for due process 
considerations.  

While the matter was in remand status, by September 2000 
decision, the RO recharacterized the veteran's service-
connected left eye disability as status post left cataract 
extraction with lens implant and conversion disorder.  The 
initial 30 percent rating was continued and special monthly 
compensation for loss of use of the left eye was awarded, 
effective January 9, 1995.  


FINDING OF FACT

The veteran has functional light perception only in the left 
eye and he is not blind in the right eye; the left eye has 
not been enucleated, nor is there any serious cosmetic defect 
of the left eye.  




CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for status post left cataract extraction with lens implant 
and conversion disorder are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 4.84a, Diagnostic 
Codes 6029, 6074 (2001).

REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a change in law during the pendency of this 
appeal with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), which provides that on receipt of a complete 
or substantially complete application, VA shall notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
38 U.S.C. § 5103 (West Supp. 2001).  VCAA also requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim for 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C. 
§ 5103A (West Supp. 2001).  

In this case, the Board finds that VA has satisfied its 
duties to the veteran, under both former law and the new 
VCAA.  A review of the record indicates that VA has conducted 
appropriate evidentiary development in this case, including 
obtaining the necessary medical opinions and requesting all 
pertinent clinical records identified by the veteran.  The 
Board further notes that the veteran has been informed on 
numerous occasions via decisions of the RO and Statements of 
the Case, as well as the Board's remand, of the evidence of 
record and the nature of the evidence needed to substantiate 
his claim.  

Thus, as VA has fulfilled the duties to assist and notify, 
and as the change in law has no additional material effect on 
adjudication of this claim, the Board finds that it can 
consider the merits of this appeal without prejudice to the 
veteran.  Bernard v Brown, 4 Vet. App. 384 (1993).
I.  Factual Background

VA clinical records show that in February 1992, the veteran 
sought treatment complaining of progressive left eye vision 
loss, attributed to a cataract.  After discussing the risks 
and possible complications of surgery, the veteran gave his 
signed consent.  Later that month, he underwent surgery for a 
left cataract extraction and lens implant.  The procedure was 
reportedly complicated by the fact that the lens nucleus was 
too firm for phakoemulsification and the surgery was 
converted to an extracapsular extraction.  The posterior 
capsule was damaged during removal of the epinuclear material 
with some vitreous loss.  An anterior chamber lens was 
implanted.  

During follow-up examination later that month, the veteran's 
uncorrected visual acuity was 20/30 in the right eye and 
20/200 in the left eye.  His corrected visual acuity was 
20/25 in the right eye and 20/100 +1 in the left eye.  The 
assessment was doing better, very high astigmatism.  In March 
1992, uncorrected visual acuity was 20/40 in the right eye 
and 20/100 in the left eye.  Corrected visual acuity was 
20/20 -1 in the right eye and 20/100 in the left eye.  The 
assessment was stable.  In April 1992, uncorrected visual 
acuity was 20/40 in the right eye, correctable to 20/20 -1, 
and 20/200 in the left eye, correctable to 20/50.  The 
assessment was doing great now.  The veteran was thereafter 
seen on a periodic basis for optical treatment.  On several 
occasions in 1994, he sought treatment for decreased visual 
acuity, stating that he had sustained a "shattered lens" 
during 1992 cataract surgery.  After repeatedly evaluating 
the veteran, it was concluded that the his complaints were 
clearly functional.  (See, e.g., December 1994 VA clinical 
record.)

On January 9, 1995, the veteran filed a claim for 
compensation under 38 U.S.C.A. § 1151 for left eye blindness, 
claimed the result of 1992 VA left cataract surgery.  

On VA medical examination in April 1996, the veteran reported 
that his left vision had been quite poor since cataract 
surgery in 1992.  He indicated that he was extremely angry 
about this and felt that he had been treated improperly.  He 
noted that he had a right cataract which he planned to have 
removed elsewhere as he refused to return to a VA hospital.  
On examination, his uncorrected distant visual acuity was 
4/200 in the right eye and 2/200 on the left.  With his 
glasses, his right eye improved to 20/200 and the left 
remained at 20/200.  The pupils were round and equally 
reactive to light, without a relative afferent pupillary 
defect.  Right visual field was full while the left was quite 
constricted.  The impression was dense posterior subcapsular 
cataract, right eye; status post complicated surgery, left 
eye, with poor visual result.  The examiner indicated that it 
was his suspicion that severe cystoid macular edema was the 
reason for the veteran's decreased acuity.  However, he 
indicated a review of the records, which were presently 
unavailable to him, would be helpful in rendering a clear 
diagnosis.  The examiner further indicated that right eye 
cataract surgery should restore excellent vision to the 
veteran's right eye.  

The veteran was examined again the following month, when the 
examiner did have access to the medical records.  The veteran 
also reported that he had had successful right cataract lens 
implant and was very happy with the result.  On examination, 
the veteran's uncorrected visual acuity was 20/50 on the 
right and 20/200 in the left.  The right eye improved to 
20/30 with pinhole.  The impression was status post 
successful right cataract lens implant surgery; status post 
left cataract lens implant surgery complicated by vitreous 
loss and an anterior chamber lens implant; and functional 
visual loss, left eye.  

By August 1996 decision, the RO granted the veteran's claim 
for compensation benefits for status post left cataract 
surgery under 38 U.S.C.A. § 1151.  The RO assigned an initial 
20 percent rating under Codes 6028 and 6076, effective 
January 9, 1995.  The veteran appealed, claiming that he was 
blind in his left eye, but for a dim light.  He argued that 
he was entitled to at least a 50 percent rating.  

In support of his appeal, the veteran submitted a March 1997 
letter from a private physician, who indicated that the 
veteran had corrected visual acuity of 20/20 in the right 
eye.  He further indicated that in the left eye, the veteran 
could only see hand motion at 1 inch away.  He indicated that 
this condition was due to cystoid macular degeneration and 
was permanent.  

At a January 1997 RO hearing, the veteran's representative 
argued that the veteran was entitled to a 40 percent rating 
for his left eye disability under Code 6069, as well as 
special monthly compensation under 38 U.S.C.A. § 1114(k), as 
the evidence showed that the veteran had loss of use of the 
eye with light perception only.  The veteran testified that 
he could only see a dark "fog" out of his left eye.  He 
stated that he could see hand movement about a foot away and 
had been told that nothing more could be done for his left 
visual acuity.  

At an April 1997 VA medical examination, the examiner 
reviewed the veteran's medical history in detail.  Current 
examination showed uncorrected visual acuity of 20/200 in the 
right eye, corrected to 20/30, and hand motion with direction 
in the left eye.  The examiner indicated that he was unable 
to determine the actual visual acuity of the veteran's left 
eye due to functional visual loss.  He indicated that he was 
unclear whether the veteran was deliberately malingering or 
whether he had hysterical visual loss, but his stated acuity 
of hand motion was false.  Given the veteran's inability or 
unwillingness to provide an accurate visual acuity, the 
examiner indicated that he could only guess, based on medical 
records of acuity in 1993, that the veteran's left visual 
acuity was around 20/30.  He indicated that there did not 
seem to be any physiological basis for a decrease in acuity 
since that time.  

In May 1997, the RO increased the rating for the veteran's 
status post left cataract surgery to 30 percent, effective 
January 9, 1995, under Code 6029.

Thereafter, the veteran submitted private clinical records 
prepared between March 1993 and January 1997, showing 
treatment for decreased visual acuity.  

At a September 1998 Board hearing, the veteran testified that 
his left eye was "dead" and that he was unable to see from 
it at all.  He indicated that he could see "pretty good" 
with his right eye, as long as he was wearing his glasses.  

On January 2000 VA psychiatric examination, the veteran 
reported that he was angry with VA because of the results of 
his 1992 cataract surgery and had spent a great deal of time 
dwelling on the matter.  After examining the veteran and 
reviewing the claims folders, the examiner indicated that it 
was his clinical impression that the veteran was somewhat 
psychologically unsophisticated and that his clear anger and 
sense of mistreatment was causing a perceptual or functional 
problem with the vision perceived in his left eye.  He 
further indicated that in his experience, the veteran was 
most likely not malingering.  The diagnoses included 
functional visual loss of the left eye secondary to a 
hysterical conversion disorder.  

On VA ophthalmological examination in January 2000, right 
visual acuity was 20/20 with glasses.  On the left, the 
veteran claimed hand motion vision at about 3 feet distance, 
with and without correction.  The examiner made multiple 
attempts to get the veteran to count fingers, to no avail.  
After dilating the pupil, however, the veteran was able to 
count fingers held at a 3 foot distance.  The impression was 
nonphysiologic loss of visual acuity in the left eye.  The 
examiner noted that the veteran had given variable accounts 
of the visual acuity in the left eye.  Given the veteran's 
history, the examiner indicated that there could be some 
decrease in visual acuity in the left eye due to chronic 
cystoid macular edema, but there had been no real evidence of 
this.  He indicated that he was unable to know exactly what 
the veteran was actually capable of seeing in his left eye.  

Based on the above recent medical evidence, by September 2000 
rating decision, the RO recharacterized the veteran's 
service-connected left eye disability as status post left 
cataract extraction with lens implant and conversion 
disorder, continued the 30 percent rating under Code 6029, 
and awarded special monthly compensation for loss of use of 
the left eye, effective January 9, 1995, the date of receipt 
of claim.  

II.  Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  Any 
reasonable doubt regarding the degree of disability is to be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2001).  

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

VA compensation for service-connected injury is limited to 
those claims which show present disability, and where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

More recently, however, the Court determined that the above 
rule is inapplicable to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  At the time of an initial 
award, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson, 12 Vet. App. at 126.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  See also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Postoperative cataracts are rated on the basis of impairment 
of vision and aphakia.  38 C.F.R. § 4.84a, Diagnostic Code 
6028 (2001).  Aphakia is the absence of the lens of the eye.  
See Flash v. Brown, 8 Vet. App. 332 (1995), citing Dorland's 
Illustrated Medical Dictionary 110 (27th ed. 1988).

A minimum 30 percent rating will be assigned for unilateral 
or bilateral aphakia, not to be combined with any other 
rating for impaired vision.  When only one eye is aphakic, 
the eye having poorer corrected visual acuity will be rated 
on the basis of its acuity without correction.  When both 
eyes are aphakic, both will be rated on corrected vision.  
The corrected vision of one or both aphakic eyes will be 
taken one step worse than the ascertained value, however, not 
better than 20/70 (6/21).  The combined ratings for 
disabilities of the same eye should not exceed the amount for 
total loss of vision of that eye unless there is an 
enucleation or a serious cosmetic defect added to the total 
loss of vision.  See 38 C.F.R. §§ 4.80, 4.84a, Code 6029.

Visual acuity is rated based on best distant vision 
obtainable after best correction by glasses.  38 C.F.R. § 
4.75 (2001).  A 30 percent rating will be assigned for 
blindness in one eye, having only light perception, when 
corrected visual acuity in the other eye is 20/40 (6/12).  38 
C.F.R. § 4.84a, Code 6070 (2001).

Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at 1 foot (.30m.) and when further 
examination of the eyes reveals that perception of objects, 
hand movements or counting fingers cannot be accomplished at 
3 feet (.91m.), lesser extents of visions, particularly 
perception of objects, hand movements, or counting fingers at 
distances less than 3 feet (.91 m.), being considered of 
negligible utility.  38 C.F.R. § 4.79 (2001).

Where service connection is in effect for only one eye, the 
visual acuity in the nonservice-connected eye is considered 
to be normal (20/40 or better).  See 38 U.S.C.A. § 1160; 38 
C.F.R. §§ 3.383 (2001).  Only when a veteran has blindness in 
one eye which is service-connected and nonservice-connected 
blindness in the other eye, will the rating be evaluated as 
if both disabilities were service connected.  Id.; see also 
Boyer v. West, 11 Vet. App. 477 (1998), aff'd, 12 Vet. App. 
142 (1999).

III.  Analysis

Applying the criteria set forth above to the facts in this 
case, the Board finds that the criteria for a rating in 
excess of 30 percent have not been met.  As noted, applicable 
regulations provide that when only one eye disability is 
service-connected, the maximum evaluation for total loss of 
vision of that eye is 30 percent, unless there is 
enucleation; blindness of both eyes; or serious cosmetic 
defect, which would warrant a separate rating.  38 C.F.R. §§ 
3.383(a)(1) (2001), 4.84a, Codes 6029, 6070 (2001); Esteban 
v. Brown, 6 Vet. App. 259 (1994). 

As indicated above, the record shows that the veteran has, 
functionally speaking, the equivalent of blindness in left 
eye with only light perception.  However, he is clearly not 
blind in the nonservice-connected right eye, as corrected 
visual acuity in that eye was 20/20 at the most recent VA 
medical examination in January 2000.  (At worst, since the 
effective date of the award of compensation under section 
1151, visual acuity in the veteran's right eye has been 
20/200, immediately preceding successful right cataract 
surgery).  Thus, the left eye is appropriately considered to 
be 20/40 or better for rating purposes.  38 C.F.R. § 3.383(a) 
(2001).  Applying these visual acuity levels to Table V in 38 
C.F.R. § 4.84a, a 30 percent rating is for assignment where 
there is blindness in one eye, having light perception only, 
and 20/40 or better vision in the other eye.  Thus, a rating 
of 30 percent rating under Code 6070 represents the veteran's 
current level of disability under the VA rating code for his 
loss of vision in the left eye.  

As there is no evidence of enucleation, serious cosmetic 
defect, or blindness of both eyes, the maximum possible 
schedular rating for loss of vision of the left eye is 30 
percent, which is currently in effect.  38 C.F.R. § 4.84a, 
Code 6070 (2001).

The Board further finds that an rating higher than 30 percent 
for right eye disability is not warranted under any 
diagnostic code. As the veteran clearly retains his left eye, 
the provisions of 38 C.F.R. § 4.84a, Code 6066, are not for 
application.  In addition, as there is no evidence suggesting 
impairment of ocular muscle function, the provisions of 38 
C.F.R. § 4.84a, Code 6090 are also not for application.

The Board notes that a rating in excess of 30 percent for a 
left eye disability is not available under 38 C.F.R. § 4.84a, 
Code 6080, pertaining to impairment of field of vision.  As 
service connection is not in effect for a right eye 
disability, only those provisions of the diagnostic code 
relating to unilateral concentric contraction or unilateral 
loss of visual field are for application; a maximum 30 
percent evaluation is assignable for unilateral concentric 
contraction or loss of visual field.  

Finally, a rating in excess of 30 percent is not available 
under Code 6029, for aphakia.  That code only provides for a 
30 percent rating, and specifically prohibits combining the 
30 percent rating with any other rating for impaired vision.

In sum, for the reasons above, it is the conclusion of the 
Board that the veteran is entitled to assignment of a 30 
percent schedular evaluation, and no higher, for status post 
left cataract extraction with lens implant and conversion 
disorder.

In reaching this decision, the Board notes that the veteran 
has not identified any factors which may be considered to be 
exceptional or unusual, and the Board has been similarly 
unsuccessful.  See 38 C.F.R. § 3.321 (2001).  An exceptional 
case includes such factors as marked interference with 
employment or frequent periods of hospitalization so as to 
render impracticable the application of the regular schedular 
standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The veteran has apparently not required any hospitalization 
for his disability since 1992.  Rather, the medical evidence 
of record indicates that his condition is stable.  Moreover, 
there is no objective indication that the veteran's left eye 
disability has markedly interfered with employment.  While 
the record reflects that the veteran is unemployed, it also 
shows that he was unemployed as a result of a low back 
disability.  While blindness in one eye would have an adverse 
impact on employability, the 30 percent disability rating 
itself is recognition that industrial capabilities are 
impaired.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

In short, although in no way diminishing the severity of the 
veteran's left eye disability, the Board finds that the 
evidence does not show that such disability causes marked 
interference with employment, results in frequent periods of 
hospitalization or is so exceptional, clinically or 
otherwise, as to render impractical the application of the 
regular schedular standards.  Thus, referral for 
consideration of an extraschedular rating under 38 C.F.R. 
3.321(b)(1) is not warranted.

ORDER

Entitlement to an initial rating in excess of 30 percent for 
status post left cataract extraction with lens implant and 
conversion disorder is denied.  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

